95 F.3d 1166
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Leonard R. KAHN, Plaintiff-Appellant,v.EMERSON ELECTRIC COMPANY, Hazeltine Corporation, Defendants-Appellees,andMotorola, Inc., Defendant-Appellee.
No. 96-1149.
United States Court of Appeals, Federal Circuit.
Aug. 8, 1996.Rehearing Denied;  Suggestion for Rehearing In Banc DeclinedNov. 12, 1996.*

MICHEL and BRYSON, Circuit Judges, and NIES, Senior Circuit Judge*.
JUDGMENT
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.



*
 Judge Schall did not participate in the vote


*
 Senior Judge Nies took no part in the disposition of this appeal